DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  “gird-connection” should read as “grid-connection”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter.
The claim is drawn to a “computer readable storage medium” comprising stored data.  Although the Specification provides examples of what could comprise the “computer readable storage medium”, it fails to strictly preclude embodiments that may be transitory signals.  Thus, applying the broadest reasonable interpretation in light of the Specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (MPEP §2111.01), the claim as a whole covers a transitory signal, as such, does not fall within the definition of a process, machine, manufacture, or composition of matter (MPEP §2106.01).
Therefore, claim 17 is directed towards non-statutory subject matter (See MPEP section 2106, Seventh Edition, Revision No. dated February 2000, at page 2100-10 and 2100-11). 
Examiner’s comment:  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 US.C. § 101 by adding the limitation “non-transitory” to the claim term (Kappos memo dated January 26, 2010 available at http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite the limitation “pre-obtained association relationship”, claims 2 and 10 recite “the association relationship”. It is unclear what this claim term means or encompasses, and within claims 2 and 10 it is not clear how the obtained relationship is utilized in conjunction with the other limitations. The specification does not provide much detail on the “pre-obtained association relationship”, it’s not clear what is meant, and the claim is thereby rendered indefinite.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 7, 9, and 12-17  are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Jayant et al. (US 8987929), hereinafter referenced as Jayant.
Regarding claims 1, 12, and 14-17, Jayant discloses a control method for a wind turbine, comprising following steps: obtaining a current wind direction of each upstream wind turbine in a wind farm in real time (upwind wind generator 110 detects operation conditions and changes relative to wind direction 28); determining a current main wind direction to which the current wind direction of each upstream wind turbine belongs (wind gusts, increases/decreases in wind speed, changes in wind direction); determining a downstream wind turbine associated with the current main wind direction of each upstream wind turbine, based on a pre-obtained association relationship between main wind directions of a plurality of upstream wind turbines and downstream wind turbines in the main wind directions (an upwind wind generator 110 is located at a specified distance from the downwind wind generator 112; the distance allows for an operating condition or change that is then communicated to the downstream wind turbine 112); determining a control instruction for each downstream wind turbine associated with the current main wind direction, based on an operation state and an operation parameter of the downstream wind turbine associated with the current main wind direction (control signals based on operating conditions); and controlling each downstream wind turbine associated with the current main wind direction, based on the control instruction (control signals communicated to downwind turbines 112 and adjusted according to control signals). A controller includes a receiving module to receive control instruction and a control module controls the downstream wind turbines associated with the current main wind direction, including a control apparatus and controller that communicates with the control apparatus (Figure 2; control apparatus 36 and the wind turbines communicate/receive signals with one another, and each includes a controller that communicates with the central apparatus 36; each wind turbine can be individually controlled based on conditions, or simultaneously controlled from the central apparatus 36). The computer readable storage medium is stored with a computer program and executed on the controller (Figure 3).
Regarding claim 2, Jayant discloses the control method according to claim 1 above. Jayant further discloses steps of the determining the current main wind direction comprise: determining whether the current wind direction of each upstream wind turbine belongs to one of main wind directions of the upstream wind turbine, based on the association relationship; and determining the main wind direction to which the current wind direction belongs as the current main wind direction, in response to determining that the current wind direction belongs to one of main wind directions of the upstream wind turbine (such that the claim is definite/understood; the distance between the upstream and downstream turbine are taken into account to control the downstream wind turbine, and the wind conditions upstream of the turbine and the instant upstream turbine are utilized to determine control of the downstream wind turbine).
Regarding claim 5, Jayant discloses the control method according to claim 1 above. Jayant further discloses steps of the determining the control instruction comprise: determining whether each downstream wind turbine associated with the current main wind direction is in a grid-connected power generation state; determining a second yawing deviation of each downstream wind turbine associated with the current main wind direction in response to an average wind direction change angle of an upstream wind turbine belonging to the current main wind direction in a first specified time period being greater than a first threshold, in a case that each downstream wind turbine is in the grid-connected power generation state; and generating a yawing control instruction for each downstream wind turbine associated with the current main wind, based on the second yawing deviation (the limitation amounts to determining how much to yaw the downstream wind turbine in response to a change in wind direction being greater than a threshold; “wind gusts, increases/decreases in wind speed, changes in wind direction” are disclosed as operating conditions; Figure 3 shows that if the operating condition exceeds the predetermined limit to adjust the downstream wind turbine, and this adjustment can be done with a yawing deviation: “yaw adjustment, a yaw rate adjustment”). 
Regarding claim 7, Jayant discloses the control method according to claim 1 above. Jayant further discloses steps of the determining the control instruction comprise: determining whether each downstream wind turbine associated with the current main wind direction is in a gird-connected power generation state; determining whether an average wind speed change of an upstream wind turbine belonging to the current main wind direction in a second specified time period is greater than a second threshold, in a case that each downstream wind turbine is in the gird- connected power generation state; determining whether a pitch angle of each downstream wind turbine associated with the upstream wind turbine belonging to the current main wind direction is within a specified range, in a case that the average wind speed change is greater than the second threshold; determining a minimum pitch angle of each downstream wind turbine associated with the current main wind direction, in a case that the pitch angle is within the specified range; and generating a pitch control instruction for each downstream wind turbine associated with the current main wind direction based on the minimum pitch angle (the limitation amounts to determining how much to pitch the downstream wind turbine in response to a change in wind direction being greater than a threshold; “wind gusts, increases/decreases in wind speed, changes in wind direction” are disclosed as operating conditions; Figure 3 shows that if the operating condition exceeds the predetermined limit to adjust the downstream wind turbine, and this adjustment can be done with a pitch change operation: “a pitch adjustment, a pitch rate adjustment”).
Regarding claim 9, Jayant discloses the control method according to claim 1 above. Jayant further discloses determining whether a current operation state of each upstream wind turbine belongs to a grid-connected state; and performing a step of determining the control instruction, in a case that the current operation state belongs to the grid-connected state (the wind turbines are connected to the grid; see Figure 2).
Regarding claim 13, Jayant discloses the control method according to claim 12 above. Jayant further discloses the control apparatus is integrated in a central controller of the wind farm (36 centrally located; Figure 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jayant et al. (US 8987929), hereinafter referenced as Jayant in view of Ganireddy (US 10823147).
Jayant discloses the control method according to claims 5 and 7 above.
Jayant fails to explicitly teach the utilization of an average absolute wind direction/speed from a previous time period and compared (subtracted) with an average absolute wind direction/speed from the current time period.
 Ganireddy teaches a control system for a wind turbine farm. The control system is configured to determine a wind speed/direction metric. As an example of the wind speed metric, Ganireddy teaches “Various examples of the wind speed metric may include, but are not limited to, an average wind speed within the wind farm 102, a weighted average wind speed within the wind farm 102 an instantaneous wind speed within the wind farm 102, or combinations thereof. In some embodiments, values of the average wind speed, the weighted average wind speed, the instantaneous wind speed, or combinations thereof may be received from a satellite.” Therefore, with combinations thereof, the utilization of average wind speed and direction are compared with an instantaneous measurement to determine the full metric to utilize.
Because Jayant discloses a control method that utilizes a wind speed/direction and/or change in wind speed/direction, and because Ganireddy teaches that a wind farm can be controlled utilizing past averages of the wind speed/direction in combination with the instantaneous measurements, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control method of Jayant such that the second yawing deviation of each downstream wind turbine associated with the current main wind direction is obtained by subtracting an average absolute wind direction of the upstream wind turbine belonging to the current main wind direction in a previous first specified time period from an average absolute wind direction of the upstream wind turbine in a current first specified time period; and identification information of a downstream wind turbine associated with the current main wind direction is carried into the yawing control instruction, and a yawing variable in the yawing control instruction is set as the second yawing deviation and the average wind speed change is obtained by subtracting an average wind speed of the upstream wind turbine belonging to the current main wind direction in a previous second specified time period from an average wind speed of the upstream wind turbine in a current second specified time period, and it is to determine whether the average wind speed change is greater than the second threshold; and identification information of a downstream wind turbine associated with the current main wind direction is carried into the pitch control instruction, and a pitch angle variable in the pitch control instruction is set as the minimum pitch angle as taught by Ganireddy for the purposes of optimizing the production of wind power in the wind farm.
Allowable Subject Matter
Claims 3-4 and 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dalsgaard (US 9140239), Woo (US 10655599), Badcock (US 20130052011), Brath (US 10364796), and Subramanian (US 8035241) are directed to the controlling of wind farms in relation to the measured properties of the upstream wind turbine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745